Per Curiam.

The plaintiff’s witness Schildwachter, who had qualified as an expert, was asked “ What would you say to be the difference between the value of that coach at the time you saw it then that day, and after it left your shop; after it had been repaired? ” To this question the defendant objected on the ground that it was “ incompetent, irrelevant and immaterial, as assuming facts not proved, and that it is a comparison which is a question for the jury in this case.” This objection was overruled, and the defendant duly excepted. On cross-examination the witness testified, in substance, that he had no particular remembrance of the condition of the carriage before the accident, and thereupon the defendant moved to strike out .the evidence of the witness as to value, on the ground that it appeared that the witness was not able-to state what the condition of the carriage was before the accident. Tin's motion was denied, and the defendant duly excepted. This motion should have been granted. The witness, not knowing the condition of the carriage before the accident, was not able to tell how much it had been injured by the accident.
But he had testified that he made certain repairs to the carriage* *701and the reasonable and fair value of the work he did was $158.70, and, therefore, the judgment will be reversed, and a new trial ordered, with costs to appellant to abide the event, unless the respondent consents to a reduction of the verdict to $158.70, in which «event the judgment and order appealed from will be affirmed, without costs to either party in this court, or in the General Term of the City Court of the city of New York.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment reversed and new trial ordered, with costs to appel-' lant to abide event, unless respondent consents to reduce the verdict to $158.70, in which event judgment affirmed, without costs.